                                                                   Case 2:20-cv-07159-SB Document 21-35 Filed 10/23/20 Page 1 of 1 Page ID #:453



                                                                  1                                 CERTIFICATE OF SERVICE
                                                                  2            I hereby certify that on October 23, 2020, I caused a copy of the foregoing
                                                                  3    APPENDIX TO BRIEF OF APPELLEE RICHARD M. PACHULSKI,
                                                                  4    CHAPTER 11 TRUSTEE FOR THE BANKRUPTCY ESTATE OF LAYFIELD
                                                                  5    & BARRETT, APC, RE: ORDER APPROVING THIRD STIPULATION AND
                                                                  6    TOLLING AGREEMENT EXTENDING STATUTES OF LIMITATION RE:
                                                                  7    PHILIP LAYFIELD: APPELLEE’S EXCERPTS OF RECORD to be served on
                                                                  8    Appellant Philip James Layfield at phil@maximum.global by means of electronic
                                                                  9    transmission of the Notice of Electronic Filing through the Court’s transmission
                                                                  10   facilities, for parties and/or counsel who are registered ECF Users.
                                                                  11           On October 23, 2020, I caused to be served the above-described document by
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   hand delivery to:
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               The Honorable Stanley Blumenfeld Jr.
                                                                  14           U.S. Courthouse
                                                                               Courtroom 6C
                                                                  15           350 W. 1st Street
                                                                               Los Angeles, CA 90012
                                                                  16
                                                                  17           I declare under penalty of perjury under the laws of the United States that the

                                                                  18   foregoing is true and correct.

                                                                  19           Executed on October 23, 2020, at Los Angeles, California.

                                                                  20
                                                                  21                                                  /s/ Malhar S. Pagay
                                                                                                                      Malhar S. Pagay
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                                  8
                                                                       DOCS_LA:333370.1 51414/001
